 



Exhibit 10.1
MakeMusic, Inc.
2008 Executive Compensation Plan
     The Compensation Committee (the “Committee”) of MakeMusic, Inc. (the
“Company”) has approved a 2008 Executive Compensation Plan (the “Plan”), which
is designed to provide annual incentive awards to certain key employees
(“Participants”) based on the achievement of financial objectives. Incentive
awards will be comprised of cash, restricted stock units and, at the Committee’s
discretion, option grants. The maximum annual incentive to which each
Participant is entitled will vary based upon the percentage achievement of
certain incentive factors established by the Committee, in relation to annual
performance targets established by the Board of Directors.
     The Board of Directors defined 2008 performance targets for each of the
five incentive factors that were chosen by the Committee. Each incentive factor
was assigned a weight for purposes of the bonus calculations. The incentive
factors and their weights are set forth below:

                              Incentive             Factor   Threshold Financial
Objective   Incentive Factor   Weight   Performance
Return on Invested Capital
  Operating Margins     35 %     80 %
 
  Asset Turns     15 %     90 %
Sales Growth
  Notation Revenue     20 %     80 %
 
  SmartMusic Revenue     21 %     80 %
 
  SmartMusic Subscriptions     9 %     80 %

     Before a bonus may be paid under any incentive factor, a minimum percentage
of the performance target for that incentive factor target must be achieved, as
set forth in the “Threshold Performance” column above. For example, no bonus may
be paid under the Operating Margins incentive factor unless the Company’s actual
performance is at least 80% of the performance target for that incentive factor.
     The amount of each Participant’s incentive award will be based on a
percentage of his or her 2008 base salary. For our Co-Chief Executive Officers
and Chief Financial Officer, this percentage ranges from 60%-80% of base salary.
The following table indicates, for our Co-Chief Executive Officers and Chief
Financial Officer, the bonus target for each Participant as a percentage of his
or her base salary and the maximum value of cash and restricted stock unit
awards each Participant is eligible to receive under the plan:

                                                              Maximum          
          Maximum   Restricted     2008 Base   Bonus   Cash   Stock Participant
  Salary   Target(1)   Bonus(2)   Bonus(2)
John Paulson, Co-Chief Executive Officer
  $ 200,000       80 %   $ 160,000     $ 160,000  
Ron Raup, Co-Chief Executive Officer
  $ 200,000       80 %   $ 160,000     $ 160,000  
Karen VanDerBosch, Chief Financial Officer
  $ 165,000       60 %   $ 99,000     $ 99,000  

 



--------------------------------------------------------------------------------



 



 

(1)   Represents the percentage of the Participant’s 2008 base salary that may
be paid to the Participant in the form of cash and restricted stock unit awards.
  (2)   Equal to the Participant’s 2008 Base Salary multiplied by the
Participant’s Bonus Target.

     Upon the Committee’s evaluation of the Company’s 2008 audited financial
statements (the “Determination Date”), the Committee will determine the cash
bonus to which each Participant is entitled. Each Participant’s 2008 cash bonus
shall be the sum of his or her 2008 cash bonus for each incentive factor. For
each incentive factor, the Committee shall determine each Participant’s 2008
cash bonus by multiplying the percentage achievement of the performance target
for that incentive factor by the Participant’s Maximum Cash Bonus and the
corresponding Incentive Factor Weight. For example, if the Company achieves 85%
of the Notation revenue target in 2008, each Participant will receive a cash
bonus equal to 85% of their Maximum Cash Bonus multiplied by the Incentive
Factor Weight of 20%. Cash bonuses are capped at 100% for each incentive factor
target and no Participant will receive a total cash bonus that exceeds 100% of
their Bonus Target.
     If the Company’s shareholders approve an increase to the shares reserved
under the Company’s 2003 Equity Incentive Plan, which proposal shall be
submitted at the Company’s 2008 Annual Shareholder Meeting, each Participant
will receive, on the date that shareholders approve the increase, a restricted
stock unit award equal to the cash amount of his or her Maximum Restricted Stock
Bonus divided by the per share price of Company common stock on the date the
restricted stock units are granted (the “Maximum RSU Award”). On the
Determination Date, the Committee will calculate the percentage of the Maximum
RSU Award that each Participant has earned based on the Company’s 2008
performance and adjust the Maximum RSU Award downward if the Company’s
performance did not meet or exceed 150% of the performance targets for all
incentive factors (the “Earned RSU Award”).
     Each Participant’s Earned RSU Award shall be the sum of his or her Earned
RSU Awards for each incentive factor. For each incentive factor, the Committee
shall determine each Participant’s Earned RSU Award by doubling the percentage
by which the Company’s actual performance exceeds 100% of the performance target
for that incentive factor, and multiplying that figure by each Participant’s
Maximum RSU Award and the corresponding Incentive Factor Weight. For example, if
the Company’s actual performance is 110% of the operating margins target, each
Participant’s Earned RSU Award would equal 20% of their Maximum RSU Award
multiplied by the Incentive Factor Weight of 35%. Twenty-five percent of each
Participant’s Earned RSU Award shall vest on the Determination Date and the
remaining 75% will vest in 25% increments on the next three anniversary dates of
the Determination Date, provided that the unvested portion of each earned
restricted stock unit award is subject to forfeiture if, prior to vesting of
such portion, the Participant has voluntarily terminated employment without good
reason or has been terminated by the Company for cause.
     The Participants, as well as other employees upon recommendation to the
Compensation Committee by the Co-Chief Executive Officers or the Chief Financial
Officer, are also eligible to receive stock option awards. Such awards will be
granted in the sole discretion of the Compensation Committee, and shall be
available only if the Company’s performance meets or exceeds 80% of the target
performance for all incentive factors. The aggregate number of option shares
issued in any calendar year may not exceed 2.5% of the Company’s outstanding
stock.

 